Agnew, J.,
dissenting. — With my views of the Act of Assembly in this case, I cannot assent to the judgment just given. The point I make upon this act is, that, when no specific tax is laid, but a rate only, the citizen is not charged with the tax, until the subject of taxation is assessed and the tax is laid upon him. Here is an act which imposes upon the owners of ore-beds in a single township, a tax, at' a rate of a cent and a half a ton, payable every ,six months, for every ton of ore mined and hauled away from their banks, over the public roads of the township, without providing for any assessment or mode of ascertaining the tax before payment, or for any redress or appeal from an unjust and exorbitant demand by the colleector, and which, in default of payment of *376an unadjusted and unknown sum, subjects the citizen to the penalty of a suit and costs to enforce collection. The fundamental error in the opinion just read, is, in my judgment, the confounding of a rate fixed by the act, with the tax itself. It confounds the measure of a duty with the duty. The law furnishes a rate, but the rate is only the measure of the tax, when applied to the subject of taxation. As to each citizen, his tax is not laid until the subject is ascertained, and the rate applied to it. To escape from this dilemma, the opinion falls into a second error, by assuming in the next place, that the remedy for non-payment is itself an assessment. The words of the act are, “ and in default of payment, the same to be oolleeted as debts of like amount are collected by law.” Here the law provides for collection, not assessment, in default of payment, and assumes that a debt or duty exists, which has not been laid on the tax-payer. I concede that a tax may be assessed by a judicial proceeding, though it be an onerous mode of assessment. But the vice of this law is that it establishes no mode of assessment, judicial or otherwise, but first commands payment of an unascertained sum, and then in default of payment, commands collection by a suit, and the infliction of costs. It is the most elementary principle of law, that there can be no remedy for a breach of duty, until the duty is ascertained. Under this act, no tax is individuated, and no duty imposed before collection. The Act of 1844, in relation to state taxes, will serve to illustrate this subject. ■ That act directed moneys at interest to be taxed, and fixed the rate at three mills. Warrants of assessment were issued, and the citizen was required to make a return of the subjects of taxation to the assessor, and if he failed or refused, the act. then directed the assessor to ascertain the subjects, and assess the tax from the best light he could obtain. Thus a tax was laid on the citizen, and the duty of payment attached. The proceeding to levy the United States income tax was similar. It is evident, that neither the three mills rate, nor the five per cent, rate was a tax, and without a proceeding to assess upon each individual his specific tax, that no tax was laid upon him, and no duty rested upon him to pay it. Had the State, or the United States, after fixing the rate only, ordered payment, and in default of payment, commanded the collector to distrain for the tax, or to bring a suit to recover it, every one could perceive the outrage on the rights of the citizen. No tax had been laid upon him, and payment would be impossible Were any one in reply to the hardship, to say to him, well, gather up your bonds, notes and other securities, make a calculation, and assess yourself, every one would perceive its absurdity; yet that is precisely the present case. A rate is given, a command to pay, and then a suit and costs ordered for non-payment, notwithstanding not a citizen has been assessed, and not a tax ascertained. I say, that this act has not *377provided due process of law to ascertain the citizen’s duty, and, therefore, that the infliction of the penalties of a suit and costs, to collect what has not been laid on the citizen by lawful process, is in violation of the Bill of Rights, which provides that no one can be deprived of his property, unless by the judgment of his peers, or the law of the land. The words “ or the law of the land,” have been decided to mean the same thing as “due process of law.” Fettar v. Wilt, 10 Wright 457; Craig v. Kline, 15 P. F. Smith 413.
It is too clear for argument, that the tax of an individual is the result of the rate applied to the subjects of taxation which belong to him, and consequently, that he is not taxed until the rate is applied to his property by some legal mode of adjustment. Then it is equally clear, that until his tax is legally adjusted, no duty of payment can arise, and consequently no proceeding to collect the alleged tax is justifiable, until the tax is so adjusted and laid. The order to collect, whether by distress or by suit, before the tax is legally laid, is therefore without due process of law. Had the act directed an assessment even by a magistrate, the duty of payment would have existed, and then payment could be enforced by suit, though it be onerous to do so. But here the law visits the citizen with the duty of payment first, and assessment afterward, if a suit to collect in default of payment can be called an assessment.
It is said, the citizen may avoid suit by a tender. But a tender implies a tax to be tendered. No sum has been laid on the citizen which he is bound to pay, or the collector is bound to receive. The tender is impossible. If he tender what he believes to be just, the collector may deem it ínsufíicient. And again, the law has made no provision, either for a return or for an account to be kept. Then it is said, the court will supply a proceeding to remedy the defect in the law. I grant, that in judicial proceedings, a court through its general powers, may supply defects of legislation. But taxation is not a judicial proceeding, and the courts have no power to supply an assessment. The case is not in the power of the court until suit is brought to collect the tax; but then it is too late, for the suit cannot be lawfully maintained until the duty has been imposed on the citizen by the assessment. If there be no mode of assessment, the law-making power only can supply it. Look at this law how you will, it is as clear as the noonday, that it has provided only a rate and no mode of laying the tax on the individual tax-payer; that it first orders payment, and in default of payment, inflicts the penalty of a suit with costs, for not performing an unimposed duty. Imagine a collector calling on a mine-owner for his tax, without duplicate, assessment or known tax. “How much is it?” says the citizen. “I don’t know,” says the collector. “ How, then, can I pay ?” “ That’s your business,” says the collector. “No, it is not; the law did not re*378quire me to make a return, or keep an account, or assess myself.” “ Well, I want your tax,” says the man in authority. “ Here are five dollars.” “ No, I want thirty dollars,” rejoins the officer. “I can’t pay that.” “Well, I’ll collect the tax by suit, and compel you to pay the costs.” This is called taxation. , I call it arbitrary exaction, without due process of law. It is evident, this act is the product of that vicious practice prevailing among legislators to object to no local bill a member from the district chooses to champion as his local measure, a custom in violation of the oath of office, and of the duty of the representative to the people of the state. I would say to those wbo procured this act, in the language of this court in Philadelphia Association v. Wood, 3 Wright 73 : “ Considering, then, that this imposition is so extraordinary in its character, of such doubtful constitutional validity, so dangerous in its tendencies as a precedent, and so unusual in the form of its enforcement, we most respectfully decline, for the judiciary department of the government, the enforcement,” &c.